Title: To Benjamin Franklin from Robert Morris, 22 March 1782
From: Morris, Robert
To: Franklin, Benjamin



Sir
Office of Finance Philada March the 22d. 1782
The Bearer of this Letter Monsieur le Baron d’Arndt will shew you a Certificate for Two Thousand Nine hundred & Ninety Seven Dollrs. & 37/90ths signed by Joseph Nourse Esquire Register of the Treasury of the United States and issued by Virtue of a Warrant this Day from me. This Money is on Interest at six per Cent from the Eighteenth Inst. and is the Ballance still due after a partial Payment, Should it be perfectly convenient to you it will be a great Favor to him and agreable to me that this Balance be paid to Monsieur le Baron d’Arndt taking his Receipt in full of all Demands against the United States on the Back of the Certificate with three Copies thereof signed by him and sending them by different Opportunities. I mention the Balance as it stands in the Certificate without noticing the Interest because in Case of Payment by you the Transaction will be substantially as if I had given him here a Bill of Exchange.
I have the honor to be sir Your most Obedient & most hble Servant
Robt Morris


PS On the final adjustment of the Baron’s Acct I find the balance larger than was expected, therefore it is probable that a partial Payment from You may answer his purpose, the Receipts to be indorsed on the Certificate & Copies transmitted as already mentioned.
R M
His Excellency Benjamin Franklin.

